DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding independent claim 1, the applicant claims “the coloration layer includes an electrochromic material” and “the coloration layer includes an oxidizing electrochromic material…and a reducing electrochromic material”, the Examiner interprets that the coloration layer includes a single electrochromic material because the applicant claims “the coloration layer includes an electrochromic material”.  single electrochromic material can contain both “an oxidizing electrochromic material…and a reducing electrochromic material” (more than one electrochromic material) as claimed, therefore, the claims are rendered vague and indefinite. For purposes of expediting prosecution, the Examiner interprets the phrase “the coloration layer includes an electrochromic material” to be reworded to and read as --the coloration layer includes more than one electrochromic material--.
Regarding claim 14, the phrase "the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420).
Regarding claim 1, Kumai discloses, an electrochromic element (Figs. 1A-4) comprising: 
a first substrate (140 below 120) and a second substrate (140 above 130) that are arranged to oppose each other; 

a second transparent electrode (140 above 130) that is formed on a surface of the second substrate facing the first substrate; and 
a coloration layer (110, 120, 130) that is arranged between the first transparent electrode and the second transparent electrode; 
wherein the coloration layer includes an electrochromic material (120, 130) and an electrolyte (110); and 
wherein a gradient of the electrochromic material is formed in at least a part of the coloration layer (Paragraphs 0011, 0049 and see Fig. 4).
Kumai does not explicitly disclose a concentration gradient of the electrochromic material is formed in at least a part of the coloration layer, the coloration layer includes an oxidizing electrochromic material-containing layer that is formed to be in contact with the first transparent electrode and a reducing electrochromic material-containing layer that is formed to be in contact with the second transparent electrode, the concentration gradient of the electrochromic material is formed in at least a part of the oxidizing electrochromic material-containing layer, and the concentration gradient of the electrochromic material is formed in at least a part of the reducing electrochromic material-containing layer.
	Suzuki teaches, from the same field of endeavor that in an electrochromic element (Fig. 1A) that it would have been desirable to make a concentration gradient (Para. 0046, 0051 and Figs. 1D and 2A-C) of the electrochromic material (6, 7) is formed in at least a part of the coloration layer (4, 5, 6, 7 and 11), the coloration layer includes an oxidizing electrochromic material-containing layer (Para. 0044 and see 6) that is formed to be in contact with the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a concentration gradient of the electrochromic material is formed in at least a part of the coloration layer, the coloration layer includes an oxidizing electrochromic material-containing layer that is formed to be in contact with the first transparent electrode and a reducing electrochromic material-containing layer that is formed to be in contact with the second transparent electrode, the concentration gradient of the electrochromic material is formed in at least a part of the oxidizing electrochromic material-containing layer, and the concentration gradient of the electrochromic material is formed in at least a part of the reducing electrochromic material-containing layer as taught by the electrochromic element of Suzuki in the electrochromic element of Kumai since Suzuki teaches it is known to include these features in an electrochromic element for the purpose of providing a durable and stable electrochromic element with a long lifespan and reduced power consumption.
Regarding claims 5-6, Kumai in view of Suzuki discloses and teaches as set forth above, and Kumai further discloses, the electrochromic material is arranged into a concentrically uniform concentration gradient (Paragraphs 0011, 0049 and see Fig. 4), and a surface of the first substrate not facing the second substrate (see 240 below 220 of Figs. 3A-B) and a surface of the 
Regarding claims 7-8, Kumai in view of Suzuki discloses and teaches as set forth above, and Kumai further discloses, a lens unit (Paragraph 0140 and see Fig. 7) comprising: the electrochromic element according to claim 1 (see rejection of claim 1 above), and an image capturing apparatus (Paragraph 0140 and see Fig. 7) comprising: the lens unit according to claim 7 (see rejection of claim 7 above).
	Regarding claim 13, Kumai in view of Suzuki discloses and teaches as set forth above, and Suzuki further teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the electrolyte forms an electrolyte layer (11) between the oxidizing electrochromic material-containing layer and the reducing electrochromic material-containing layer (see Fig. 1A) and an entirety of the electrolyte layer has a same concentration of one of alkali metal salt, alkaline earth metal salt, quaternary ammonium salt, supporting electrolyte of acids and alkalis, and an ionic liquid containing organic ions (Para. 0036).
Regarding claim 14, Kumai in view of Suzuki discloses and teaches as set forth above, and Kumai further discloses, the electrolyte layer includes at least one of LiC104; LiBF4; LiAsF6; LiPFe; UCF3SO3; LiCFsCOO; KC1; NaClOs; NaCl; NaBF4; NaSCN; KBF4; Mg(C104)2; Mg(BF4)2; imidazole derivatives such N,N-dimethyl imidazole salt, N,N-methylethyl imidazole salt, and N,N-methylpropyl imidazole salt; pyridinium derivatives such as N,N-dimethyl pyridinium salt, and N,N-methylpropyl pyridinium salt; and aliphatic quaternary ammonium-based compounds, such as trimethylpropyl ammonium salt, trimethylhexyl ammonium salt, triethylhexyl ammonium salt, and the like (Para. 0038-0040).
claim 15, Kumai in view of Suzuki discloses and teaches as set forth above, and Suzuki further teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the concentration gradient of the electrochromic material is formed by an area gradation method or a density gradation method (Para. 0044-0047).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420) as applied to claim 2 above, and further in view of Yashiro et al. (US 2017/0010514).
Kumai in view of Suzuki remains as applied to claim 2 above.
Kumai in view of Suzuki does not disclose the oxidizing electrochromic material-containing layer includes a crosslinked product of a composition including a radical polymerizable compound having a triarylamine structure and another radical polymerizable compound that is different from the radical polymerizable compound having the triarylamine structure.
Yashiro teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the oxidizing electrochromic material-containing layer includes a crosslinked product of a composition including a radical polymerizable compound having a triarylamine structure and another radical polymerizable compound that is different from the radical polymerizable compound having the triarylamine structure (Paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the oxidizing electrochromic material-containing layer includes a crosslinked product of a composition including a radical polymerizable compound having a triarylamine structure and another radical polymerizable .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420) as applied to claim 2 above, and further in view of Takahashi et al. (US 2014/0078569).
Kumai in view of Suzuki remains as applied to claim 2 above.
Kumai in view of Suzuki does not disclose the reducing electrochromic material-containing layer includes a compound having a quaternary pyridinium salt structure and conductive metal oxide particles or semiconductive metal oxide particles.
	Takahashi teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the reducing electrochromic material-containing layer includes a compound having a quaternary pyridinium salt structure and conductive metal oxide particles or semiconductive metal oxide particles (Paragraph 0067).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reducing electrochromic material-containing layer includes a compound having a quaternary pyridinium salt structure and conductive metal oxide particles or semiconductive metal oxide particles as taught by the electrochromic element of Takahashi in the combination of Kumai in view of Suzuki since Takahashi teaches it is known to include these features in an electrochromic element for the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420) as applied to claim 1 above, and further in view of Demiryont (US 4,923,289).
Kumai in view of Suzuki remains as applied to claim 1 above.
Kumai in view of Suzuki does not disclose electronic dimming eyeglasses comprising the electrochromic element.
Demiryont teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make electronic dimming eyeglasses comprising the electrochromic element (Col. 2, lines 8-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electronic dimming eyeglasses comprising the electrochromic element as taught by the electrochromic element of Demiryont in the combination of Kumai in view of Suzuki since Demiryont teaches it known to include this feature in an electrochromic element for the purpose of providing a simple electrochromic element that allows enhanced viewing of objects for a user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420) as applied to claim 1 above, and further in view of Shrivastava et al. (US 10,301,871).
Kumai in view of Suzuki remains as applied to claim 1 above.

Shrivastava teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make an electronic dimming window comprising: the electrochromic element (see Figs. 4D-F and associated text).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an electronic dimming window comprising: the electrochromic element as taught by the electrochromic element of Shrivastava in the combination of Kumai in view of Suzuki since Shrivastava teaches it is known to include this feature in an electrochromic element for the purpose of providing an energy saving and low cost electrochromic element.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (US 2017/0219901) in view of Suzuki (US 2012/0069420), and further in view of Patterson et al. (US 2015/0362817).
Kumai in view of Suzuki remains as applied to claim 1 above.
Kumai in view of Suzuki does not disclose the coloration layer has a circle shape that has the concentration gradient of the electrochromic material so that sections of the coloration layer cut along a line perpendicular to a predetermined diameter of the coloration layer have the concentration gradient of the electrochromic material that becomes higher from one end to the other end along the predetermined diameter of the coloration layer, and the coloration layer has a circle shape that is divided into a first half circle and a second half circle, and the first half circle has the concentration gradient of the electrochromic material so that sections of the first 
Patterson teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the coloration layer has a circle shape that has the concentration gradient of the electrochromic material so that sections of the coloration layer cut along a line perpendicular to a predetermined diameter of the coloration layer have the concentration gradient of the electrochromic material that becomes higher from one end to the other end along the predetermined diameter of the coloration layer (see Fig. 5A-B, 8A-C and 14B and associated text), and the coloration layer has a circle shape that is divided into a first half circle and a second half circle, and the first half circle has the concentration gradient of the electrochromic material so that sections of the first half  circle cut along a line perpendicular to a predetermined diameter of the circle shape have the concentration gradient of the electrochromic material that becomes higher from one end to a center of the circle shape along the predetermined diameter of the circle shape and the second half circle has a consistent concentration of the electrochromic material along the predetermined diameter (see Fig. 5A-B, 8A-C and 14B and associated text).
Therefore, it would have been obvious it one of ordinary skill in the art before the effective filing date of the claimed invention to make the coloration layer has a circle shape that has the concentration gradient of the electrochromic material so that sections of the coloration layer cut along a line perpendicular to a predetermined diameter of the coloration layer have 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/19/2021